DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/04/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Cobs on 4/21/2022.
The application has been amended as follows: 
In Claim 1, line 14, after “channel” the phrase--, wherein each insert of the plurality of inserts defines a conical recess that opens from the inner channel, the conical recess and the inner channel configured to receive a bone screw that secures the flexible band to a cranium of the patient.—has been inserted
In Claim 2, Line 1 after “claim 1,” the phrase --wherein each insert of the plurality of inserts defines a conical recess that opens from the inner channel, the conical recess and the inner channel configured to receive a bone screw that secures the flexible band to a cranium of the patient—has been removed.
In Claim 15, line 17, after “channel” the phrase --wherein each insert of the plurality of inserts comprises one or more tabs, wherein the one or more tabs extend radially outward from an outer surface of each insert, and wherein the one or more tabs are configured to secure the respective insert within the flexible band--  has been inserted.
In Claim 16, lines 2 and 3, the two duplicate “the” are removed.
In Claim 19, line 18, after “channel” the phrase --, wherein each insert of the plurality of inserts defines a conical recess that opens from the inner channel, the conical recess and the inner channel configured to receive a bone screw that secures the flexible band to a cranium of the patient—has been inserted. 

Response to Amendment
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: With the addition of the newly added claim language, the previous prior art of record no longer reads on the Applicant’s Claims. As this was the closest prior art of record, the Applicant’s Claims are now allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792